Citation Nr: 0724387	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-29 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent disabling for bilateral pes planus.

2.  Entitlement to an initial evaluation in excess of 10 
percent disabling for hammer toes, left foot.

3.  Entitlement to an initial evaluation in excess of 10 
percent disabling evaluation for hammer toes, right foot.

4.  Entitlement to an initial compensable evaluation for 
hallux valgus, left foot.

5.  Entitlement to an initial compensable evaluation for 
hallux valgus, right foot.


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to March 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).

During his October 2006 VA examination, and in multiple 
letters to the RO, the veteran raised the entitlement to a 
total disability rating for compensation on the basis of 
individual unemployability (TDIU).  Review of the claims file 
reveals that an initial determination has not yet been made 
on this issue; accordingly, it is referred to the RO for the 
proper development.


FINDINGS OF FACT

1.  The veteran is receiving the maximum schedular evaluation 
for bilateral pes planus.

2.  The veteran is receiving the maximum schedular evaluation 
for hammer toes, left foot.

3.  The veteran is receiving the maximum schedular evaluation 
for hammer toes, right foot.

4.  The veteran's hallux valgus, left foot, is not manifested 
to such severity that it is equivalent to amputation of the 
great toe, and has not required surgery.

5.  The veteran's hallux valgus, right foot, is not 
manifested to such severity that it is equivalent to 
amputation of the great toe, and has not required surgery.


CONCLUSIONS OF LAW

1.  An initial evaluation in excess of 50 percent disabling 
for bilateral pes planus is not warranted.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2006).

2.  An initial evaluation in excess of 10 percent disabling 
for hammer toe, left foot, is not warranted.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5282 (2006).

3.  An initial evaluation in excess of 10 percent disabling 
for hammer toe, right foot, is not warranted.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5282 (2006).

4.  An initial compensable evaluation for hallux valgus, left 
foot, is not warranted.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2006).

5.  An initial compensable evaluation for hallux valgus, 
right foot, is not warranted.  38 U.S.C.A. § 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for increased initial 
evaluations, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. 


§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  
Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2002 satisfied the duty to notify 
provisions; additional letters were sent in July 2005 and 
April 2006.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  

The veteran's service medical records and VA medical 
treatment records have been obtained; the veteran has not 
identified any pertinent private medical records.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  A VA clinical 
summary with regard to the issues on appeal was obtained in 
September 2002; the veteran was also accorded VA examinations 
in August 2004 and October 2006.  38 C.F.R. § 3.159(c) (4).  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2006).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the 


disability is to be considered, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
an appeal is based on the assignment of an initial rating for 
a disability, following an initial award of service 
connection for this disability, the rule articulated in 
Francisco does not apply.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Instead, the evaluation must be based on the 
overall recorded history of a disability, giving equal weight 
to past and present medical reports.  Id. 

All potentially applicable diagnostic codes must be 
considered when evaluating disability. However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
pyramiding.  See 38 C.F.R. § 4.14 (2006).  Where, however, 
separate and distinct manifestations have arisen from the 
same injury, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  

Bilateral Pes Planus

The veteran's bilateral pes planus has been initially 
evaluated as 50 percent disabling pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5276.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2006).  The 50 percent disabling evaluation 
contemplates a pronounced condition manifested by marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
"tendo Achilles" on manipulation, not improved by 
orthopedic shoes or appliances.  Id.  As this is the maximum 
schedular evaluation available, an initial evaluation greater 
than 50 percent disabling under Diagnostic Code 5276 is not 
warranted.

The Board has considered other diagnostic codes pertaining to 
the feet.  Under the regulations, Diagnostic Codes 5277, 
5278, 5279, 5281, and 5283, cannot be applied to the 
veteran's bilateral pes planus because these codes rate 
specific conditions that have not been currently diagnosed, 
and indeed, in some circumstances have been 


objectively eliminated as pertaining to the veteran's 
condition; for example, weak foot under Diagnostic Code 5277, 
and claw foot under Diagnostic Code 5278.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5277-79, 5281, 5283 (2006).  
Likewise, Diagnostic Code 5284 is inapplicable as it rates 
injuries to the foot.  38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2006).  Finally, the veteran has been diagnosed with 
hallux valgus, under Diagnostic Code 5280, and hammer toes of 
the right foot and of the left foot, under Diagnostic Code 
5282; service connection has been separately granted for both 
of these disorders.  38 C.F.R. § 4.71a, Diagnostic Codes 
5280, 5282 (2006).  As such, these diagnostic codes are 
inapplicable with regard to the veteran's pes planus, as to 
avoid pyramiding.  38 C.F.R. § 4.14.

The Board has also considered the issue of whether the 
veteran's bilateral pes planus presents an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. § 
3.321(b) (2006); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that the evidence 
does not show that the veteran's bilateral pes planus, 
separate from and not in concert with his other service-
connected foot disorders, interferes markedly with employment 
beyond that contemplated in the assigned rating, nor does it 
warrant frequent periods of hospitalization, or otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met, and the RO's decision not to refer this issue to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service was correct.  

Because the veteran has been awarded the maximum schedular 
evaluation for his bilateral pes planus, the preponderance of 
the evidence is against his claim for an initial evaluation 
greater than 50 percent disabling.  As such, the benefit of 
the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



Hammer Toes

The veteran's right foot hammer toe disability and left foot 
hammer toe disability have each been initially evaluated as 
10 percent disabling pursuant to Diagnostic Code 5282, which 
is for application when the disability involves all toes, 
unilaterally, without claw foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5282.  As the 10 percent evaluation is the 
maximum rating available under this diagnostic code, an 
evaluation greater than 10 percent disabling for each of the 
veteran's hammer toe disabilities under Diagnostic Code 5282 
is not warranted.  

The Board has considered other potentially applicable 
diagnostic codes pertaining to the feet.  Under Diagnostic 
Code 5284, for other foot injuries, a moderate disability 
warrants a 10 percent evaluation; a moderately severe 
disability warrants a 20 percent evaluation; and a severe 
disability warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  Here, the Board notes that 
the veteran has other foot disorders, to include bilateral 
pes planus and hallux valgus of both feet, for which service 
connection is already in effect, and for which separate 
evaluations have been assigned.  Accordingly, evaluating 
hammer toes under Diagnostic Code 5284 would potentially 
result in pyramiding, i.e., rating the same manifestations 
under different diagnoses.  Pyramiding is to be avoided.  38 
C.F.R. § 4.14.  Additionally, as there is no evidence that 
the veteran has claw foot or malunion or nonunion of tarsal 
or metatarsal bones, Diagnostic Codes 5278 and 5283 are not 
for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5278, 
5283.

The Board has also considered the issue of whether either the 
veteran's hammer toe disability of the right foot, or of the 
left foot, presented an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extraschedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b); Bagwell, 9 
Vet. App. at 338-39.  In this regard, the Board notes that 
the evidence does not show that the veteran's hammer toe 
disability of the right foot, or of the left foot, separate 
from 


and not in concert with the hammer toe disability of the 
other foot, or with his other service-connected foot 
disorders, interferes markedly with employment beyond that 
contemplated in the assigned rating, nor does it warrant 
frequent periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met, and the RO's decision not to refer this issue to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service was correct.  

Because the veteran's right foot hammer toe disability and 
left foot hammer toe disability are each currently assigned 
the maximum schedular evaluation, the preponderance of the 
evidence is against his claims for an initial evaluation 
greater than 10 percent for either the right foot hammer toe 
disability or the left foot hammer toe disability.  As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claims must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 
Vet. App. at 49.

Hallux Valgus

The veteran's service-connected hallux valgus is evaluated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5280, which assigns a 10 percent evaluation for unilateral 
hallux valgus that is severe, if equivalent to amputation of 
the great toe, or when there has been surgery, with resection 
of the metatarsal head.  Where the minimum schedular 
evaluation requires residuals, and the Schedule does not 
provide a zero percent evaluation, a noncompensable rating 
will be assigned when the required residuals are not shown.  
38 C.F.R. § 4.31 (2006).

In this case, the evidence of record does not show that the 
veteran's hallux valgus of the left foot or of the right foot 
meet the criteria for a compensable evaluation, as there is 
also no evidence that the veteran has had surgery on either 
foot involving resection of the metatarsal head.  
Additionally, objective clinical findings of record, to 
include the October 2006 VA examination report, do not show 
that the severity 


of the veteran's hallux valgus, in either foot, is equivalent 
to amputation of the great toe.  As such, a compensable 
evaluation for service-connected hallux valgus of the right 
foot, or of the left foot, under Diagnostic Code 5280 is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5280; 38 
C.F.R. § 4.7 (2006).

Again, the Board notes that the veteran has other foot 
disorders to include bilateral pes planus, and hammer toes of 
both the right and the left feet, which are already service-
connected and separately evaluated.  As evaluating hallux 
valgus under diagnostic codes for these disorders would 
result in pyramiding, they are not applicable.  38 C.F.R. 
§ 4.14.

Finally, the Board has also considered the issue of whether 
either the veteran's hallux valgus of the right foot, or of 
the left foot, presented an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extraschedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b); Bagwell, 9 
Vet. App. at 338-39.  In this regard, the Board notes that 
the evidence does not show that the veteran's hallux valgus 
of the right foot, or of the left foot, separate from and not 
in concert with the hallux valgus of the other foot or with 
his other 
service-connected foot disorders, interferes markedly with 
employment beyond that contemplated in the assigned rating, 
nor does it warrant frequent periods of hospitalization, or 
otherwise render impractical the application of the regular 
schedular standards.  Therefore, in the absence of such 
factors, the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met, and the RO's decision not to refer this issue to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service was correct.  

Because there is no evidence that the veteran has had foot 
surgery involving resection of the metatarsal head or that 
the severity of the veteran's hallux valgus in either foot is 
equivalent to amputation of the great toe, the preponderance 
of the 


evidence is against his claims for initial compensable 
evaluations for hallux valgus of the right foot and the left 
foot.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claims must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

An initial evaluation greater than 50 percent disabling for 
bilateral pes planus is denied.

An initial evaluation greater than 10 percent disabling for 
hammer toe, right foot, is denied.  

An initial evaluation greater than 10 percent disabling for 
hammer toe, left foot, is denied.  

An initial compensable evaluation for hallux valgus, right 
foot, is denied.  

An initial compensable evaluation for hallux valgus, left 
foot, is denied.  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


